Matter of Myers v Sunshine (2016 NY Slip Op 06711)





Matter of Myers v Sunshine


2016 NY Slip Op 06711


Decided on October 12, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2016-04851	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Scott Myers, petitioner, 
vNancy T. Sunshine, etc., respondent.


Scott Myers, Beacon, NY, petitioner pro se.
John W. McConnell, New York, NY (Shawn Kerby of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Nancy T. Sunshine, County Clerk, Kings County, inter alia, to calendar motions filed in an action entitled Bassile v Myers , pending in the Supreme Court, Kings County, under Index No. 41439/04, and application by the petitioner to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see  CPLR 506[b]; 7804[b]).
ENG, P.J., LEVENTHAL, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court